United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1828
                                   ___________

Aaron M. Deroo,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: January 29, 2007
                                Filed: February 1, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Aaron Deroo appeals the district court’s1 denial of his petition filed under 28
U.S.C. § 2241. We affirm for the reasons stated by the district court. See 8th Cir. R.
47A(a).
                      ______________________________




      1
       The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota.